Citation Nr: 0632157	
Decision Date: 10/16/06    Archive Date: 10/25/06	

DOCKET NO.  02-03 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis A.

2.  Entitlement to service connection for hepatitis B and/or 
C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING(S) ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
August 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a decision of April 1958, the RO denied entitlement to 
service connection for the residuals of infectious hepatitis, 
i.e., hepatitis A.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the April 1958 decision, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
such evidence new and material, but continued the denial of 
service connection for the residuals of infectious hepatitis 
(hepatitis A).  

As part of the current appeal, and as noted above, the RO has 
adjudicated the issue of service connection for hepatitis A 
on a de novo basis.  However, despite the determination 
reached by the RO, the Board must first find new and material 
evidence in order to establish it's jurisdiction to review 
the merits of a previously-denied claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 5-92.  
Because the RO has afforded the veteran a greater review on 
the merits of his claim than was otherwise warranted, the 
Board does not believe that the veteran will be prejudiced by 
deciding his case at this time on a new and material basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

This case was previously before Board in December 2004, at 
which time it was remanded for additional development.  At 
the time of the Board's remand, one of the issues currently 
on appeal was characterized as "whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for the residuals of hepatitis A or 
hepatitis B."  However, upon review of certain evidence 
received subsequent to the Board's remand, the Board is of 
the opinion that the issue of service connection for 
residuals of hepatitis B is more properly adjudicated on a de 
novo basis.  

Finally, at the time of the aforementioned remand in 
December 2004, it was noted that, in June 2003, a hearing was 
conducted before a Veterans Law Judge other than the one 
signing the current decision.  However, a taped recording of 
the hearing could not be located, with the result that the 
Board was unable to produce a transcript of the proceedings.  
The veteran was subsequently offered the opportunity to 
testify at another hearing, which took place before the 
undersigned Veterans Law Judge in July 2006.  A transcript of 
that hearing has been made a part of the veteran's claims 
folder.  


FINDINGS OF FACT

1.  In a rating decision of April 1958, the RO denied 
entitlement to service connection for the residuals of 
infectious hepatitis (hepatitis A).

2.  Evidence received since the time of the RO's April 1958 
decision denying entitlement to service connection for the 
residuals of infectious hepatitis (hepatitis A) is neither 
duplicative nor cumulative, and of sufficient significance 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  Chronic residuals of hepatitis A are not shown to have 
been present in service, or at any time thereafter.  

4.  Chronic hepatitis B or C is not shown to have been 
present in service, or at any time thereafter.  




CONCLUSIONS OF LAW

1.  The decision of the RO in April 1958 denying the 
veteran's claim for service connection for the residuals of 
infectious hepatitis (hepatitis A) is final.  38 U.S.C.A. 
§ 3305.  

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of infectious hepatitis 
(hepatitis A) in April 1958 is both new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Chronic residuals of infectious hepatitis (Hepatitis A) 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Hepatitis B, or residuals thereof, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Hepatitis C, or residuals thereof, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; (West 2002); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the decision on appeal was issued prior to the 
enactment to the VCAA.  However, in correspondence of 
January 2005 and April 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.  
The April 2006 letter also advised the veteran regarding the 
establishment of the degree of disability and an effective 
date.  See Dingess, supra.  Thereafter, the claim was 
readjudicated in May 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports, and various 
medical treatises.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at a hearing before the undersigned 
Veterans Law Judge in July 2006; service medical records; VA 
medical records and examination reports; and various medical 
treatises.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
infectious hepatitis (i.e., hepatitis A), and/or hepatitis B 
and C.  In pertinent part, it is contended that, while in 
service, the veteran contracted some form of hepatitis, 
residuals of which he still suffers.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision (absent disagreement by the veteran within one 
year), is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for the residuals of infectious hepatitis (hepatitis A) was 
filed in April 2000, and, as such, the prior version of 
38 C.F.R. § 3.156(a) applies to his claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in consideration with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App.510, 513 (1992).  

In the present case, at the time of the April 1958 RO 
decision denying service connection for the residuals of 
infectious hepatitis, there were on file the veteran's 
service medical records, as well as the report of a March 
1958 VA general medical examination.  Those records clearly 
showed that, while in service, the veteran received a 
diagnosis of, and treatment for infectious hepatitis.  
However, as of the time of a service separation examination 
in August 1956, there was no evidence of any residuals of the 
veteran's previous hepatitis.  While at the time of a VA 
medical examination in March 1958, there was noted a history 
of infectious hepatitis, that examination showed no evidence 
of any clinical or chemical residual disease.  Based on such 
findings, the RO, in a decision of April 1958, denied 
entitlement to service connection for the residuals of 
infectious hepatitis.  That determination was adequately 
supported by, and consistent with, the evidence then of 
record, and is now final.  

Since the time of the April 1958 decision, additional 
evidence has been received, consisting of VA outpatient 
treatment records and examination reports, and various 
medical treatises.  Those records make it clear that, based 
on recently submitted evidence, and, in particular, a 
positive HAVAB test, the causative agent most likely 
responsible for the veteran's inservice infectious hepatitis 
was hepatitis A.  Under the circumstances, such evidence is 
not only "new," but at least arguably "material."  This is to 
say that, when taken in conjunction with the veteran's 
testimony, it provides, at a minimum, a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability."  Accordingly, the Board is 
of the opinion that new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
infectious hepatitis (hepatitis A) has been presented, and 
that the claim is, therefore, reopened.

Having determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim has been 
submitted, the Board must now proceed to a de novo review of 
all pertinent evidence of record on the issue of service 
connection for hepatitis A.  In the interest of adjudicative 
economy, the Board's discussion will also encompass the 
issues of service connection for hepatitis B and/or C.

In that regard, service medical records disclose that, during 
the period from December 1953 to May 1954, the veteran was 
hospitalized for treatment of what was eventually determined 
to be infectious hepatitis with jaundice.  However, as of the 
time of the veteran's hospital discharge, he was determined 
to have fully recovered from his illness.  On service 
separation examination in August 1956, there was noted only a 
history of infectious hepatitis with jaundice from 
December 1953 to May 1954, recovery from which had been 
uneventful.  Moreover, on VA general medical examination in 
May 1958, there was no evidence of any definite viral 
illness, or of any weight loss or adenopathy.  The pertinent 
diagnosis was of a history of infectious hepatitis "in the 
past," with no current evidence of clinical or chemical 
residual disease.  

Pursuant to the Board's request, in June 2005, a VA medical 
examination was undertaken in order to evaluate the status of 
the veteran's claimed hepatitis.  That examination involved a 
detailed review of the veteran's claims folder and medical 
history.  According to the veteran, while in service, he had 
been hospitalized for a period of 6 months with a diagnosis 
of infectious hepatitis with jaundice.  However, following 
that episode, he was returned to full duty.  When questioned, 
the veteran indicated that he had experienced no recurrence 
of symptoms since the time of his inservice hospitalization.  
The veteran similarly denied any blood transfusions, or 
contact with illegal drugs or body fluids.  

On physical examination, there was no evidence of any pallor 
of the veteran's skin or mucus membranes.  Nor was there any 
evidence of jaundice or cyanosis.  The veteran's abdomen 
moved well, and there was no evidence of tenderness or 
masses.  The veteran's liver, spleen, and kidneys were 
palpable, and bowel sounds were normal.  Liver function tests 
conducted as part of a comprehensive metabolic panel were all 
normal, with it being noted that the veteran was to be 
scheduled for a CBC, urinalysis, and hepatitis profile, to 
include antibodies for hepatitis A, hepatitis B, hepatitis B 
surface antigen, and hepatitis C.  According to the examiner, 
the medical evidence supported an occurrence of infectious 
hepatitis with jaundice during military service, but with no 
current residuals from that condition, and normal liver 
function tests.  Further noted was that the medical evidence 
did not support any nexus between infectious hepatitis and 
any other current disabilities.  

The Board observes that, in an addendum to the aforementioned 
examination dated in September 2005, it was noted that the 
veteran displayed no evidence of jaundice or pallor.  A 
hepatitis profile conducted in late June 2005 showed 
hepatitis C nonreactive, HBSAG negative, HBSAB negative, 
NMHEPA nonreactive, and HAVAB-reactive.  According to the 
examiner, the absence of major risk factors for hepatitis C 
and the presence of a nonreactive blood test ruled out 
hepatitis C as the causative agent of the veteran's 1953 
illness.  Moreover, negative HBSAG and HBSAB tests tended to 
rule out the presence of hepatitis B.  In the opinion of the 
examiner, a positive HAVAB, when taken in conjunction with 
the veteran's described symptoms and signs, tended to support 
a diagnosis of hepatitis A virus as the causative agent of 
the veteran's (inservice) infectious hepatitis with jaundice.  

Based on the aforementioned, it is clear that, while in 
service, the veteran suffered an episode of infectious 
hepatitis, which is to say, hepatitis A.  Similarly clear is 
that, as of the time of the veteran's discharge from service, 
he had recovered completely from that inservice episode.  As 
of the time of a VA medical examination in March 1958, there 
was no evidence of any residual disability attributable to 
the veteran's inservice hepatitis A.  Nor has it been 
demonstrated that, at any time, either in service, or 
thereafter, the veteran has suffered from, or received a 
diagnosis or treatment for, either hepatitis B or 
hepatitis C.  Finally, the June 2005 VA examiner specifically 
stated that the veteran suffers from no residuals related to 
the in-service infectious hepatitis.

Under the circumstances, the Board is unable to reasonably 
associate the veteran's claimed residuals of hepatitis (A, B, 
or C) with any incident or incidents of his period of active 
military service.  Accordingly, service connection for 
hepatitis A (i.e., infectious hepatitis), hepatitis B, and 
hepatitis C must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a 
hepatitis A (infectious hepatitis), is reopened.

Service connection for hepatitis A (infectious hepatitis) is 
denied.  

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


